DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,261,342 has been reviewed and accepted. The terminal disclaimer has been recorded.
		
EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 02/22/2021 have been considered and are persuasive thereby claim objections are hereby withdrawn.

35 USC § 101 Analysis
Applicant’s amendment filed on 02/22/2021, have been considered in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) in combination of (October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update) for 35 USC § 101 guidance, and found that the limitations related to the terms of “estimating a first thickness of the polymer layer” and “performing a mathematical calculation or numerical simulation using the first thickness…” in method claims 9, 11 and 17 do/does not recite a judicial exception as these terms amounts to A Practical Application, for 
Allowable Subject Matter
	Claims 1-9 and 11-22 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim(s) 1, 9, 11 and 17, for example:
	Claim 1 relates to a lens body comprises a low or non-gas permeable component, the component has an oxygen permeability lower than the oxygen permeability of the polymer layer, the thickness of the polymer layer between the components and the posterior surface is sufficient to deliver an equivalent oxygen percentage to a location on the surface of the cornea, the equivalent oxygen percentage is nine percent or greater, the material of the polymer layer between the component and the posterior surface has an oxygen permeability of 100 x 10-11 (cm2/sec) (mL 02) / (mL x mm Hg) or greater.

	Claim 11 relates to a method for making a contact lens with an optimum thickness of a polymer layer by estimating a third thickness that is smaller than a second thickness if a second resulting equivalent oxygen percentage across the posterior surface is above the targeted range of acceptable equivalent oxygen percentages; using the third thickness to find a third resulting equivalent oxygen percentage across the posterior surface; and comparing the third resulting equivalent oxygen percentage across the posterior surface to the targeted range of acceptable equivalent oxygen percentages.
	Claim 17 relates to a method for making a contact lens with an optimum thickness of a polymer layer by the steps of 
(i) if a resulting equivalent oxygen percentage across the posterior surfaces is below a range of acceptable equivalent oxygen percentages, increasing the thickness of the polymer layer and restarting a iterative process; and 
(ii) if the resulting equivalent oxygen percentage across the posterior surfaces is above the range of acceptable equivalent oxygen percentages, decreasing the thickness of the polymer layer and restarting the iterative process. SMRH:4823-3513-0331.1-10-
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 25, 2021